Execution Version


FIRST AMENDMENT
TO
INVESTMENT AGREEMENT


THIS FIRST AMENDMENT TO INVESTMENT AGREEMENT (this “Amendment”) is entered into
as of June 8, 2017, by and among Pandora Media, Inc., a Delaware corporation
(the “Company”), and KKR Classic Investors L.P. (formerly known as KKR Classic
Investors LLC) (the “Lead Purchasers”).


WHEREAS, the Company and the Purchasers are parties to that certain Investment
Agreement, dated as of May 8, 2017 (the “Investment Agreement”);


WHEREAS, all capitalized terms not otherwise defined herein shall have the same
definition as in the Investment Agreement; and


WHEREAS, the Company and the Lead Purchasers desire to amend the Investment
Agreement in the manner set forth below.


AGREEMENT


NOW THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lead
Purchasers hereby agree as follows:


1.    Amendment. The Investment Agreement is amended as follows:


(a)
Amendment to Section 1.01. The definition of “Purchasers” is hereby amended and
replaced in its entirety with the following:



“Purchasers” means the Lead Purchasers, Prisma Classic Holdings LLC and the
other Persons who become a party hereto as a Purchaser pursuant to Section 2.03,
each of which shall be a “Purchaser”.
(b)
Amendment to Section 2.02. Section 2.02(a)(i) of the Investment Agreement is
hereby amended by deleting “June 8, 2017” and replacing it with “June 9, 2017.”



(c)
Amendment to Section 6.04. Section 6.04 is hereby amended by (a) deleting “30
days” and replacing it with “32 days” and (b) deleting “$15,000,000” and
replacing it with “$22,500,000.”



(d)
Amendment to Section 7.01. Section 7.01 of the Investment Agreement is hereby
amended to add the following:



“(f) by the Company if the Company shall have determined to accept a minority
investment from a strategic party; provided that the Company shall have




--------------------------------------------------------------------------------




delivered to the Purchasers written notice of its intent to terminate this
Agreement hereunder no later than 8:00 a.m. (New York City Time) on June 9,
2017. Upon delivery of such notice the Company shall pay to KKR Classic
Investors L.P. or its designees a fee equal to $22,500,000 no later than close
of business on June 9, 2017.”


(e)
Amendment to Section 8.06. Section 8.06 of the Investment Agreement is hereby
amended and replaced in its entirety with the following:



“(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York pursuant to Section 5-1401 of the New York General
Obligations Law.


(b) All Actions arising out of or relating to this Agreement shall be subject to
the exclusive jurisdiction of any state or federal court sitting in the State of
New York in the borough of Manhattan and any appellate court thereof and the
parties hereto hereby irrevocably submit to the exclusive jurisdiction and venue
of such courts in any such Action and irrevocably waive the defense of an
inconvenient forum or lack of jurisdiction to the maintenance of any such
Action. The consents to jurisdiction and venue set forth in this Section 8.06
shall not constitute general consents to service of process in the State of New
York and shall have no effect for any purpose except as provided in this
paragraph and shall not be deemed to confer rights on any Person other than the
parties hereto. Each party hereto agrees that service of process upon such party
in any Action arising out of or relating to this Agreement shall be effective if
notice is given by overnight courier at the address set forth in Section 8.10 of
this Agreement. The parties hereto agree that a final judgment in any such
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable Law; provided,
however, that nothing in the foregoing shall restrict any party’s rights to seek
any post-judgment relief regarding, or any appeal from, a final trial court
judgment.”


2.    Waiver of HSR. The Company and the Lead Purchasers hereby agree that (i)
all requirements with respect to the filing of the HSR Form (including without
limitation, all such requirements set forth in Section 5.02(b) and (c) of the
Investment Agreement) and (ii) the condition to the obligations of the Company
and the Purchasers set forth in Section 6.01(b) of the Investment Agreement are
each hereby waived. For the avoidance of doubt, no party to the Investment
Agreement shall have any liability to any other party with respect to the
failure to file the HSR Form, and the obligations of the Company and the
Purchasers shall not be subject to the expiration or early termination of the
waiting period under the HSR Act.


3.    Waiver of 4.01. The Company hereby agrees that the requirement that the
Lead Purchasers be of the type of entity set forth on the signature pages to the
Investment Agreement is hereby waived.


2





--------------------------------------------------------------------------------






4.    Integration. The provisions set forth in this Amendment shall be deemed to
be and shall be construed as part of the Investment Agreement to the same extent
as if fully set forth verbatim therein, and this Amendment shall be binding on
all Purchasers who become a party to the Investment Agreement pursuant to
Section 2.03 thereof. Except to the extent expressly modified hereby, the
provisions of the Investment Agreement remain unmodified and are hereby
confirmed as being in full force and effect. All references to the Investment
Agreement in the Investment Agreement shall be deemed to refer to the Investment
Agreement as amended hereby.


5.    Standstill. For the avoidance of doubt and notwithstanding anything to the
contrary contained in the Investment Agreement, none of the provisions contained
in Section 5.07 shall apply to any Permitted Transferee of the Lead Purchasers
that is a Permitted Transferee pursuant to clause (v) of the definition thereof.


6.    Miscellaneous. This Amendment may be executed in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one instrument. The exchange of a fully executed Amendment (in
counterparts or otherwise) by electronic transmission in .PDF format or by
facsimile shall be sufficient to bind the parties to the terms and conditions of
this Amendment. No modification of or amendment to this Amendment, nor any
waiver of any rights under this Amendment, will be effective unless in writing
signed by the duly authorized representatives of all parties hereto, and the
waiver of any breach or default will not constitute a waiver of any other right
hereunder or any subsequent breach or default. This Amendment shall be governed
by, and construed in accordance with, the laws of the State of New York pursuant
to Section 5-1401 of the New York General Obligations Law. Each party shall bear
and pay its own fees, costs and expenses in connection with the negotiation,
preparation and review of this Amendment.


[Remainder of page intentionally left blank]




3





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
 
PANDORA MEDIA, INC.
 
 
By:
/s/ Stephen Bené
 
 
Name:
Title:
Stephen Bené
General Counsel and Corporate Secretary

        


[SIGNATURE PAGE TO FIRST AMENDMENT TO INVESTMENT AGREEMENT]



--------------------------------------------------------------------------------






 
 
KKR CLASSIC INVESTORS L.P.
 
 
By:
/s/ Nicole Macarchuk
 
 
Name:
Title:
Nicole Macarchuk
Authorized Signatory











[SIGNATURE PAGE TO FIRST AMENDMENT TO INVESTMENT AGREEMENT]



--------------------------------------------------------------------------------







 
 
PRISMA CLASSIC HOLDINGS LLC
 
 
By Prisma Capital Partners LP, its Manager
 
 
By:
/s/ Kenneth Eagle
 
 
Name:
Title:
Kenneth Eagle
Chief Financial Officer







[SIGNATURE PAGE TO FIRST AMENDMENT TO INVESTMENT AGREEMENT]

